DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections: Minor Informalities
Claim 15 is objected to because of the following informalities: “continued” should read –continue--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, and 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites, “The apparatus according to claim 1, wherein the vehicle controller is also configured to: i) acquire outside-world information, and ii) assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8-10 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakado (US 20150239442 A1) in view of Goto (US 20130096778 A1).

REGARDING CLAIM 1, Yamakado teaches, acquire vehicle behavior information including lateral movement information of a vehicle (Yamakado: [FIG. 9, 11, 13-15, 18, 23-24, 26-27, 32-37] a vehicle behavior information acquisition unit that acquires vehicle behavior information including lateral movement information of a vehicle can be observed.); perform acceleration control in accordance with the lateral movement information (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk;); diagnose whether there is abnormality in the vehicle behavior information (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information.), and outputs diagnostic information (Yamakado: [0173] Further, differentiating circuits 23 and 24 for differentiating the outputs of the individual acceleration sensors to obtain jerk information are incorporated. [0174] Further, a differentiating circuit 25 for differentiating the sensor output of the yaw rate sensor 38 to obtain a yaw angular acceleration signal is incorporated.); and the vehicle controller is also configured to: i) acquire ouside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and ii) assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.).

Yamakado does not explicitly recite the terminology "assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information". However, Yamakado does teach determining a yaw moment possible while avoiding lateral slip based on jerk and slip information (see ¶[0074]), which is interpreted as an assessment and diagnosis, which reads on the claim limitation.
Yamakado does not explicitly disclose, an alternative possibility assessment unit that assesses whether alternative control is possible on the basis of the lateral movement information and the diagnostic information.
However, in the same field of endeavor, Goto teaches, “As will be described in detail hereinafter, the electronic control unit 16 controls the steered angle varying unit 14 and the electric power steering unit 22 in accordance with the flowcharts shown in FIGS. 2-5. In particular, the electronic control unit 16 decides the necessity of vehicle trajectory control on the basis of steering angle .theta. and vehicle speed V” (Goto: [0196]); ECU 16 flow chart can be observed, including alternative control is possible (STEP: 150), lateral movement (STEP: 50), and diagnostic information (the flow chart of figures 2-5) (Goto: [FIG. 2]), for the benefit of preventing oversteer or understeer.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a motion controlling apparatus for a vehicle disclosed by Yamakado to include alternative detecting means taught by Goto. One of ordinary skill in the 

REGARDING CLAIM 2, Yamakado in view of Goto remain as applied above to claim 1, and further Yamakado teaches, wherein, when abnormality occurs in the vehicle behavior information, the vehicle controller is also configured to assess whether alternative control to perform the acceleration control is possible on the basis of normal vehicle behavior information (Yamakado: [ABS] Provided is a motion controlling apparatus for a vehicle that can achieve improvement in drivability, stability, and driving comfort. The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information; [0104] At this time, in the case of a vehicle having a small static margin, there is the possibility that the vehicle which comes to be stabilized once may be destabilized. In that case, a filter process may be applied so that such a moment instruction of a high frequency in the turn positive direction may not be accepted. Alternatively, in the first place, a moment instruction in the turn positive direction may not be accepted so that only a restoration moment may be exclusively applied as depicted in FIG. 9).

REGARDING CLAIM 3, Yamakado in view of Goto remain as applied above to claim 1, and further Yamakado teaches, i) acquire outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and ii) assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.).
Yamakado does not explicitly recite the terminology "assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information". However, Yamakado does teach determining see ¶[0074]), which is interpreted as an assessment and diagnosis, which reads on the claim limitation.

REGARDING CLAIM 4, Yamakado in view of Goto remain as applied above to claim 1, and further Yamakado teaches, the vehicle controller is also configured to correct a command value for performing acceleration control when the vehicle controller assesses that alternative control is possible (Yamakado: [ABS] Provided is a motion controlling apparatus for a vehicle that can achieve improvement in drivability, stability, and driving comfort. The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information.).

REGARDING CLAIM 5, Yamakado in view of Goto remain as applied above to claim 4, and further Yamakado teaches, the vehicle controller is also configured to correct the command value by adding a correction gain (Yamakado: [0082] The GVC operates by applying equal braking forces to the left and right wheels for a period of time after starting of turning till entering steady turning, namely, within a normal region, and enhances both of the yaw rate gain and the lateral acceleration gain to improve the turning performance; [0195] An estimation signal (indicated by a subscript e which represents estimated) and a detection signal (indicated by a subscript s which represents sensed) are multiplied by a variable gain based on lateral slip information (lateral slip angle .beta., yaw rate r or the like) and then are added.).

REGARDING CLAIM 6, Yamakado in view of Goto remain as applied above to claim 5, and further Yamakado teaches, the correction gain is determined in advance or generated on the basis of the outside-world information (Yamakado: [Claim 10] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value is generated on the basis of the lateral acceleration and the lateral jerk of the vehicle and a gain which is determined in advance, the lateral acceleration and the lateral jerk being generated from the steering angle and velocity of the vehicle; [Claim 20] The motion controlling apparatus for a vehicle according to claim 15, wherein the first vehicle yaw moment instruction calculator changes the lateral jerk gain C.sub.mnl on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.).

REGARDING CLAIM 7, Yamakado in view of Goto remain as applied above to claim 5, and further Yamakado teaches, the correction gain is generated within a range of a predetermined threshold (Yamakado: [Claim 11] The motion controlling apparatus for a vehicle according to claim 1, wherein, where the lateral acceleration of the vehicle is represented by G.sub.y, the lateral jerk of the vehicle by G.sub.y.sub.--.sub.dot, a predetermined lateral jerk gain by C.sub.xy, a predetermined primary delay time constant by T, a predetermined Laplace operator by s, and a predetermined offset by G.sub.x.sub.--.sub.DC, the vehicle acceleration/deceleration instruction value G.sub.xc is calculated in accordance with the following formula:).

REGARDING CLAIM 8, Yamakado in view of Goto remain as applied above to claim 3, and further Yamakado teaches, the vehicle controller is also configured to assess that the alternative control is possible when the vehicle controller diagnoses that there is abnormality (Yamakado: [ABS] Provided is a motion controlling apparatus for a vehicle that can achieve improvement in drivability, stability, and driving comfort. The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information; [0104] At this time, in the case of a vehicle having a small static margin, there is the possibility that the vehicle which comes to be stabilized once may be destabilized. In that case, a filter process may be applied so that such a moment instruction of a high frequency in the turn positive direction may not be accepted. Alternatively, in the first place, a moment instruction in the turn positive direction may not be accepted so that only a restoration moment may be exclusively applied as depicted in FIG. 9) and obstacle information acquired from the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and the a command value for performing the acceleration control (Yamakado: [0082] At an upper stage of FIG. 7, a comparison between a target yaw rate, which is based on the steering angle and the vehicle speed, and an actual yaw rate. Here, a situation is assumed in which the ESC operates because the target yaw rate deviates from the actual yaw rate and exceeds an intervention threshold value. The GVC operates by applying equal braking forces to the left and right wheels for a period of time after starting of turning till entering steady turning, namely, within a normal region, and enhances both of the yaw rate gain and the lateral acceleration gain to improve the turning performance.).

REGARDING CLAIM 9, Yamakado in view of Goto remain as applied above to claim 3, and further Yamakado teaches, the vehicle controller is also configured to perform the lateral movement information is equal to or less than a predetermined threshold (Yamakado: [FIG. 15] the lateral movement information is equal to or less than a predetermined threshold ca be observed in the second graph labaled "LATERAL ACCELERATION"; [FIG. 26] the lateral movement information is equal to or less than a predetermined threshold can be observed in graphs "ESTIMATION VALUE" and "MEASUREMENT VALUE".), and the acceleration control without correcting a command value for performing the acceleration control (Yamakado: [0106] In the GVC, an acceleration instruction is issued when the lateral jerk is in the negative when the car is leaving from a corner. However, on a test vehicle on which brake control is emphasized, only a deceleration instruction of the GVC is used. However, on the acceleration side, control is not performed but is entrusted to the driver (G.sub.x.sub.--.sub.DRV); [0132] Although the brake control by the ESC is focused above, here, a situation in which four-wheel independent braking and driving control is possible is considered, and this is referred to as Hybrid+ Enhanced control. Where the four wheels can be braked and driven independently of one another, the left and right braking/driving sum can be made fixed while a moment is generated from a difference between the left and right wheels in driving-braking. As a result, the moment can be controlled arbitrarily while the acceleration and the deceleration are controlled arbitrarily.).
Yamakado does not explicitly disclose, the vehicle controller is also configured to assess that the alternative control is possible when the vehicle controller diagnoses that there is abnormality, obstacle information is not acquired from the outside-world information.
However, in the same field of endeavor, Goto teaches, “In the above-mentioned first to fourth embodiments, even if abnormality arises in any sensor such as steering angle sensor 50 which is necessary to execute the trajectory control, alternative steered angle control is (Goto: [0285]). “Therefore, even if abnormality arises in any sensor such as steering angle sensor 50, the trajectory control by alternative steered angle control can be executed by effectively utilizing an alternative detecting means, which enables to drive the vehicle along target trajectory by the trajectory control conducted by alternative steered angle control” (Goto: [0286]), for the benefit of for the benefit of preventing oversteer or understeer.

REGARDING CLAIM 10, Yamakado in view of Goto remain as applied above to claim 3, and further Yamakado teaches, the lateral movement information is greater than a predetermined threshold (Yamakado: [0082] At an upper stage of FIG. 7, a comparison between a target yaw rate, which is based on the steering angle and the vehicle speed, and an actual yaw rate. Here, a situation is assumed in which the ESC operates because the target yaw rate deviates from the actual yaw rate and exceeds an intervention threshold value.).
Yamakado does not explicitly disclose, the vehicle controller is also configured to assess that the alternative control is possible when the vehicle controller diagnoses that abnormality and obstacle information are not acquired from the outside-world information.
However, in the same field of endeavor, Goto teaches, “In the above-mentioned first to fourth embodiments, even if abnormality arises in any sensor such as steering angle sensor 50 which is necessary to execute the trajectory control, alternative steered angle control is (Goto: [0285]). “Therefore, even if abnormality arises in any sensor such as steering angle sensor 50, the trajectory control by alternative steered angle control can be executed by effectively utilizing an alternative detecting means, which enables to drive the vehicle along target trajectory by the trajectory control conducted by alternative steered angle control” (Goto: [0286]), for the benefit of for the benefit of preventing oversteer or understeer.

REGARDING CLAIM 11, Yamakado teaches, acquire vehicle behavior information including lateral movement information of a vehicle (Yamakado: [FIG. 9, 11, 13-15, 18, 23-24, 26-27, 32-37] a vehicle behavior information acquisition unit that acquires vehicle behavior information including lateral movement information of a vehicle can be observed.); perform yaw moment control in accordance with the lateral movement information acquired by the vehicle controller (Yamakado: [ABS] Provided is a motion controlling apparatus for a vehicle that can achieve improvement in drivability, stability, and driving comfort. The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information; [0026] a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk of the vehicle; and [FIG. 7-8, 14, 18, 32-37] a yaw moment control unit that performs yaw moment control in accordance with the lateral movement information acquired by the vehicle behavior information acquisition unit can be observed.); diagnose whether there is abnormality in the vehicle behavior information (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information.), and outputs diagnostic information (Yamakado: [0173] Further, differentiating circuits 23 and 24 for differentiating the outputs of the individual acceleration sensors to obtain jerk information are incorporated. [0174] Further, a differentiating circuit 25 for differentiating the sensor output of the yaw rate sensor 38 to obtain a yaw angular acceleration signal is incorporated.); and the vehicle controller is also configured to: i) acquire ouside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and ii) assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.).
In this case, based on "slip" and "jerk" information is interpreted as "a diagnostic unit that diagnoses whether there is abnormality in the vehicle behavior information".
Yamakado does not explicitly recite the terminology "assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information". However, Yamakado does teach determining a yaw moment possible while avoiding lateral slip based on jerk and slip information (see ¶[0074]), which is interpreted as an assessment and diagnosis, which reads on the claim limitation.

However, in the same field of endeavor, Goto teaches, “As will be described in detail hereinafter, the electronic control unit 16 controls the steered angle varying unit 14 and the electric power steering unit 22 in accordance with the flowcharts shown in FIGS. 2-5. In particular, the electronic control unit 16 decides the necessity of vehicle trajectory control on the basis of steering angle .theta. and vehicle speed V” (Goto: [0196]); ECU 16 flow chart can be observed, including alternative control is possible (STEP: 150), lateral movement (STEP: 50), and diagnostic information (the flow chart of figures 2-5) (Goto: [FIG. 2]), for the benefit of preventing oversteer or understeer.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a motion controlling apparatus for a vehicle disclosed by Yamakado to include alternative detecting means taught by Goto. One of ordinary skill in the art would have been motivated to make this modification in order to prevent oversteer or understeer.

REGARDING CLAIM 14, Yamakado in view of Goto remain as applied above to claim 1, and further Yamakado teaches, the vehicle controller is also configured to assess that the alternative control is impossible when the lateral movement information is equal to or greater than a predetermined value (Yamakado: [0082] At an upper stage of FIG. 7, a comparison between a target yaw rate, which is based on the steering angle and the vehicle speed, and an actual yaw rate. Here, a situation is assumed in which the ESC operates because the target yaw rate deviates from the actual yaw rate and exceeds an intervention threshold value...The ESC does not operate unless the deviation between the target yaw rate and the actual yaw rate exceeds an intervention threshold value determined by the company A, and the motion control in the transit region between the daily region and the limit region becomes discontinuous.), and the vehicle controller is also configured to cancel the acceleration control when the alternative possibility assessment unit assesses that the alternative control is impossible (Yamakado: [0115] Note: here, a low friction region on a snow-covered road or the like is regarded as an operation range. When the driver operates the accelerator pedal to issue an acceleration request when the car is in turning leaving on an asphalt road or the like, also the moment control by a brake is cancelled immediately).

REGARDING CLAIM 15, Yamakado in view of Goto remain as applied above to claim 1, and further Yamakado teaches, the vehicle controller is also configured to assess that the alternative control is possible when the lateral movement information is less than a predetermined value (Yamakado: [0082] The GVC operates by applying equal braking forces to the left and right wheels for a period of time after starting of turning till entering steady turning, namely, within a normal region, and enhances both of the yaw rate gain and the lateral acceleration gain to improve the turning performance.), and the vehicle controller is also configured to continued the acceleration control when the vehicle controller assesses that the alternative control is possible (Yamakado: [ABS] Provided is a motion controlling apparatus for a vehicle that can achieve improvement in drivability, stability, and driving comfort. The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information.).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakado (US 20150239442 A1) in view of Dudeck (US 20040090117 A1).

REGARDING CLAIM 12, Yamakado teaches, acquire vehicle behavior information (Yamakado: [FIG. 9, 11, 13-15, 18, 23-24, 26-27, 32-37] a vehicle behavior information acquisition unit that acquires vehicle behavior information including lateral movement information of a vehicle can be observed.) and outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.); perform acceleration control in accordance with the lateral movement information acquired by the vehicle control device (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk;); and the vehicle controller is also configured to: i) acquire ouside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and ii) assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.).
In this case, based on "slip" and "jerk" information is interpreted as "a diagnostic unit that diagnoses whether there is abnormality in the vehicle behavior information".
Yamakado does not explicitly recite the terminology "assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information". However, Yamakado does teach determining a yaw moment possible while avoiding lateral slip based on jerk and slip information (see ¶[0074]), which is interpreted as an assessment and diagnosis, which reads on the claim limitation.
Yamakado does not explicitly disclose, assess whether alternative control is possible on the basis of the vehicle behavior information and the outside-world information.
However, is the same field of endeavor, Dudeck teaches, “In the event of a failure of the steering actuation device which brings about automatic steering, it is not possible to perform an automatic lateral avoidance maneuver and drive around an obstacle. In this case, the vehicle longitudinal dynamics are expediently influenced in accordance with a stored equivalent strategy, in particular maximum deceleration is generated by acting on the vehicle brake and/or the engine in order to brake the vehicle as quickly as possible to a standstill after the detection of the failure of the steering actuation device and after an obstacle has been detected. This strategy can also be applied generally if a steering actuation device is not present in the vehicle” (Dudeck: [0036]); “As soon as it is detected in the brake and steering system that there is an obstacle in the current path of the vehicle, avoidance routes are determined in accordance (Dudeck: [0023]) for the benefit of performing an alternative collision avoidance maneuver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle control device disclosed by Yamakado to include alternative avoidance measures on the basis of the vehicle environment taught by Dudeck. One of ordinary skill in the art would have been motivated to make this modification in order to perform an alternative collision avoidance maneuver based on environmental factors.

REGARDING CLAIM 13, Yamakado teaches, acquire vehicle behavior information (Yamakado: [FIG. 9, 11, 13-15, 18, 23-24, 26-27, 32-37] a vehicle behavior information acquisition unit that acquires vehicle behavior information including lateral movement information of a vehicle can be observed.) and outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.); perform acceleration control in accordance with the lateral movement information acquired by the vehicle controller (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk;); diagnose whether there is abnormality in the vehicle behavior information (Yamakado: [ABS] The apparatus includes a control unit for controlling driving forces of vehicle wheels; a vehicle acceleration/deceleration instruction calculator for calculating an acceleration/deceleration instruction value on the basis of a lateral jerk; a first vehicle yaw moment instruction calculator for calculating a first vehicle yaw moment instruction value on the basis of the lateral jerk; and a second vehicle yaw moment instruction calculator for calculating a second vehicle yaw moment instruction value on the basis of lateral slip information.), and outputs diagnostic information (Yamakado: [0173] Further, differentiating circuits 23 and 24 for differentiating the outputs of the individual acceleration sensors to obtain jerk information are incorporated. [0174] Further, a differentiating circuit 25 for differentiating the sensor output of the yaw rate sensor 38 to obtain a yaw angular acceleration signal is incorporated.); and the vehicle controller is also configured to: i) acquire ouside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.), and ii) assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle), and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.).
In this case, based on "slip" and "jerk" information is interpreted as "a diagnostic unit that diagnoses whether there is abnormality in the vehicle behavior information".
Yamakado does not explicitly recite the terminology "assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information". However, Yamakado does teach determining a yaw moment possible while avoiding lateral slip based on jerk and slip information (see 
Yamakado does not explicitly disclose, assess whether alternative control is possible on the basis of the outside-world information and the diagnostic information.
However, is the same field of endeavor, Dudeck teaches, “In the event of a failure of the steering actuation device which brings about automatic steering, it is not possible to perform an automatic lateral avoidance maneuver and drive around an obstacle. In this case, the vehicle longitudinal dynamics are expediently influenced in accordance with a stored equivalent strategy, in particular maximum deceleration is generated by acting on the vehicle brake and/or the engine in order to brake the vehicle as quickly as possible to a standstill after the detection of the failure of the steering actuation device and after an obstacle has been detected. This strategy can also be applied generally if a steering actuation device is not present in the vehicle” (Dudeck: [0036]); “As soon as it is detected in the brake and steering system that there is an obstacle in the current path of the vehicle, avoidance routes are determined in accordance with the stored avoidance strategy. The theoretically possible avoidance routes lead to the left and right of the obstacle, and in the exemplary embodiment two avoidance routes a and b on which the vehicle 1 can theoretically drive around the obstacle 3 are shown leading past the obstacle 3 on the left and right. However, the avoidance route a cannot be implemented in the exemplary embodiment owing to a restricting peripheral condition, as this route a leads onto the oncoming carriageway, which is generally not permitted. The only path which avoids the obstacle 3 is the avoidance route b which leads past the obstacle 3 on the right” (Dudeck: [0023]) for the benefit of performing an alternative collision avoidance maneuver.
.

Response to Arguments
Applicant’s arguments, see page 8, filed 08-09-2021, with respect to the rejection of claims 1-15 under USC 35 §112(a) have been fully considered and are persuasive.  The rejection of claims 1-15 under USC 35 §112(a) has been withdrawn.

Applicant’s arguments, see page 8, filed 08-09-2021, with respect to the rejection of claims 1-11, and 14-15 under 35 USC §103 have been fully considered and are not persuasive.

The applicant has contended that Yamakado fails to disclose “and the vehicle controller is also configured to: i) acquire ouside-world information, and ii) assess whether the alternative control is possible on the basis of the lateral movement information, the diagnostic information, and the outside-world information”. The examiner respectfully disagrees. As stated above, Yamakado teaches:
acquire ouside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside; [Claim 18] The motion controlling apparatus for a vehicle according to claim 1, wherein the vehicle acceleration/deceleration instruction value becomes zero on the basis of external information detected by an external information detector, the external information including at least one of obstacle information, preceding vehicle information, and succeeding vehicle information.)
assess whether the alternative control is possible on the basis of the lateral movement information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle)
the diagnostic information (Yamakado: [0074] In particular, a motion controlling apparatus for a vehicle which has means capable of controlling driving forces or driving torques and/or braking forces or braking torques of wheels of the vehicle independently of each other includes: vehicle acceleration/deceleration instruction calculation means for determining a vehicle acceleration/deceleration instruction value on the basis of a lateral jerk of the vehicle; first vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value based on the lateral jerk of the vehicle; and second vehicle yaw moment instruction calculation means for determining a vehicle yaw moment instruction value from lateral slip information of the vehicle)
and the outside-world information (Yamakado: [0219] In the ADAS controller 91, a control changeover function is incorporated which is ready for an ITS such that, for example, when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera or navigation information or through communication with the outside, the gain of the GVC or the M+ is changed to a rather high value. By virtue of the control changeover function, in a normal state, it is possible to operate the control with a setting in which the uncomfortable feeling in a normal region is reduced, but when an obstacle exists, it is possible to operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly. Further, the second embodiment is configured such that the acceleration/deceleration instruction is decreased to zero when external information including one of obstacle information, preceding vehicle information and succeeding vehicle information is obtained so as to avoid a collision, a rear-end collision and so forth.)
see ¶[0074]), which is interpreted as an assessment and diagnosis, which reads on the claim limitation.
Thus, since Yamakado (US 20150239442 A1) still teaches which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 U.S.C. §103 for the reasons cited above.
As per claim claims 11-13, the rejections of record are also maintained due to claims 11-13 being parallel is scope to that of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663